Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to signal per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”.  Referring to claims 8-9 which recite “A device of regulating a website load, comprising: a load state determining module…” and “a load regulating module…” in which direct the claims to computer software per se.  The computer software does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12, 15-16, 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ho et al., (hereinafter Ho) U.S. Pub. No. 2013/0080635. 

As to claims 1, 8, 10, and 11, Ho teaches the invention as claimed, including a method of regulating a website load, comprising: 
determining, by a server, a current load level of a website according to a current load of the website and a target value of the website load (abstract, par. 0070, 0076, 0078, 0138-0139); and 
adjusting, by the server, login time of a client to regulate the website load according to the determined current load level of the website (par. 0048, 0076-0077, 0138-0139, 0151, 0158, 0160 –the wait servers adjust a rate at which they release users based on information received from the load-monitoring server 140, which monitors loads of the transaction nodes). 

As to claims 2 and 15, Ho teaches the invention as claimed, including the method according to claim 1, wherein the determining, by the server, the current load level of the website according to the current load of the website and the target value of the website load comprises: 
comparing the current load of the website and the target value of the website load when the client requests to login the website or a website service (fig. 9B2. Step 914,load monitoring server tracks load of wait nodes and determines if additional wait node needed, step 915, par. 0137-0138); 
the rate can be reduced if the load of the transaction nodes is above an optimal level (e.g., heavy load)); 
determining that the current load of the website is balanced, in response to the current load of the website being equal to the target value of the website load (par. 0076-0077, 0138 –the number of wait nodes to be dynamically adjusting, e.g., increased or decreased, to optimally handle the user load); and 
determining the current load level of the website as light load, in response to the current load of the website being less than the target value of the website load (par. 0076-0077). 

As to claims 3, 9, and 16, Ho teaches the invention as claimed, including the method according to claim 2, wherein the adjusting, by the server, the login time of the client according to the determined current load level of the website comprises: 
determining, by the server, standard time required to complete a current verification of a verification code according to the determined current load level of the website (abstract, par. 0007-0009, 0216-0218); and 
selecting a set of verification codes from a candidate verification code group in accordance with the standard time, and using the set of verification codes to adjust the login time of the client (par. 0009, 0092, 0099). 

Ho teaches the invention as claimed, including the method according to claim 2, before the client requesting to login the website or the website service, further comprising: obtaining multiple sets of verification codes as the candidate verification code group by combining one or more forms of verification codes; and determining a standard time range required to complete a verification of each of the sets of verification codes (abstract, par. 0007-0009, 0099-0100, 0216-0218). 

As to claims 7, and 20, Ho teaches the invention as claimed, including the method according to claim 6, further comprising: 
determining whether to allow the client to login and access the website or the website service according to a verification result of the set of verification codes by the client and time during which the client completes a verification of the set of verification codes (par. 0007-0009, 0075-0078). 
Allowable Subject Matter
Claims 4-5, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444